CSE LAO OESECMW BOGEN ID Aled Ozb321 Pager alt

Jeffrey A. Beer Jr.
Attormey

Direct:

t: 973.45 1.8429
f: 973.451.8769
jbeer@riker.com

 

 

Headquarters Plaza

 

ATTORNEYS AT LAW One Speedwell Avenue

Morristown, NJ 07962-1981

February 3, 2021

VIA ECF

Hon. Colleen McMahon, U.S.D].

Chief Judge, United States District Court
Southern District of New York

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York [0007-1312

 

Re: Nationwide Mut. Fire Ins. Co. v. Wesco Ins. Co. et al.
Docket No, 20-cv-8948

Dear Chief Judge McMahon:

We _ represent Plaintiff Nationwide Mutual Fire Insurance Company
(“Nationwide”) in the above-referenced declaratory judgment action. Further to
our conversation with Chambers, Nationwide respectfully requests that the
upcoming telephonic conference with the Court scheduled for February 5, 2021
at 10:00 a.m. be adjourned for 30 days to allow for the completion of service of
process and the appearance of counsel for the defendants.

Respectfully submitted,

is! Jeffrey A. Beer Jr.
Jeffrey A. Beer Jr.

5249 07v|

 

 

 

 

 

 

 

 

 

 

 

MORRIS TOWN Bi TRENTON a NEW YORK CITY Bi WHITE PLAINS Si STAMFORD

saAAAA Riker corm

 
